 

fe Fo 2 Oo, aA?

Case 2:20-cr-00045:JJT Document 1_Filed 12/20/19 Page 1 of 15

Pdr

10-19-18 UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
UNITED STATES OF AMERICA CASE NUMBER: \Q~Qs5 3 my
V. CRIMINAL COMPLAINT

Carlos Lewis

 

I, the undersigned complainant, being duly sworn, state that the following is true and correct to

the best of my knowledge and belief:

Count 1: On or about December 18, 2019, in the District of Arizona, defendant Carlos Lewis,
by force, violence, and intimidation, did take from the person and presence of a bank teller, money
belonging to and in the care, custody, control, management, and possession of BBVA Bank, located at
3202 East Bell Road in Phoenix, Arizona, the deposits of which were then federally insured by the Federal
Deposit Insurance Corporation (FDIC) and in the commission of the offense, assaulted a person and
put in jeopardy the life of a person by the use of a dangerous weapon or device, that is, a handgun, in
violation of Title 18 U.S.C. RS 2113(a) and (d).

Count 2: On or about December 18, 2019, in the District of Arizona, defendant Carlos Lewis,
did knowingly use, carry and brandish a firearm, that is a handgun, during and in relation to a crime
of violence and did knowingly possess and brandish a firearm in furtherance of a crime violence, that

is, Armed Bank Robbery as alleged in Count 1, a felony prosecutable in a Court of the United States
in violation of Title 18 U.S.C. § 924(c).

I further state that I am a Special Agent with the Federal Bureau of Investigation and that this
complaint is based on the following facts:

See Statement of Probable Cause Incorporated By Reference Herein.

Continued on the “ee sheet and made a part hereof: xl Yes C1 No
AUTHORIZED BY: RobertBrooks, AUSA

Christopher Maffei, Special Agent ABecerepgl WI

Name of Complainant Signature Of Complajrfadt

 

 

Sworn to before me and subscribed in my presence

November +6248 (2/90/2014 at Phoenix, Arizona
Date sO : City and State

HONORABLE Eileen S. Willett ( k
United States Magistrate Judge

Name & Title of Judicial Officer Signature of Judicial Officer

 

 
Case 2:20-cr-00045-JJT Document1 Filed 12/20/19 Page 2 of 15

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

Your affiant, Christopher Maffei, being duly sworn, deposes and says, to wit:

I am a Special Agent with the Federal Bureau of Investigation’s (FBI) Violent
Crimes Unit and the Bank Robbery Task Force. I have been appointed as a Special Agent
since June 2015. Prior to June 2015, I was a sworn Deputy Sheriff with the Hillsborough
County Sheriff's Office in Tampa, Florida. I acted in that position from 2008 until my
appointment with the FBI in 2015. During that time, I conducted numerous investigations
involving burglary, home invasion robbery, grand theft, auto theft, and organized crime.
In that position, I was the affiant for numerous warrants, hundreds of arrests, and have
testified numerous time in the 13" Judicial Circuit of Florida. I am familiar with federal
laws including 18 U.S.C. §§ 2113(a) and (d) (Armed Bank Robbery) and 1951(a) (Hobbs
Act Robbery). I have been involved in numerous federal bank robbery investigations, and
have been the assigned case agent in over 75 robbery investigations since my arrival at the
Phoenix FBI office in June 2015. I am the assigned case agent for this case involving an
unknown suspect in 4 bank robberies, with the most recently occurring on December 18,
2019. Each of the banks below is federally insured by the Federal Deposit Insurance
Corporation.

(Not Currently Charged): Robbery 1:

On July 31, 2019, at 11:00 a.m., an unknown suspect entered the Ranch Market

Grocery Store located at 3223 West Indian School Road in Phoenix, Arizona. The suspect

proceeded to the First Convenience Bank inside of the grocery store, produced a semi-
 

Case 2:20-cr-00045-JJT Document1 Filed 12/20/19 Page 3 of 15

automatic handgun, and demanded money from a teller. The teller began to comply but
was not going fast enough for the suspect, who then jumped the counter and began to
remove money from the teller's drawers. The suspect was provided with approximately
$6,635.00. After placing the money into his backpack, the suspect fled from the scene. The
suspect was described as a light skinned male, approximately 5°10 - 6°00” tall and skinny,
wearing a black baseball hat with a green design, dark sunglasses, a black cloth facemask
with only a portion of his face visible, a black sweater with a white or reflective design
below the neckline, black gloves, black shoes with a white design on the back, and a

camouflage backpack worn on the front of his body.

   

(Not Currently Charged): Robbery 2:

On 09/24/2019 at approximately 2:28 p.m., two unknown male suspects entered the
Bank of America located at 13780 West Waddell Road in Surprise, Arizona. The suspects
entered the bank quickly and Suspect 2 had a black handgun displayed upon entry. Both
suspects demanded that all the customers get on the floor as Suspect 1 jumped the teller
counter. Suspect | then proceeded to demand and later obtained money from the victim

teller while Suspect 2 remained in the customer section of the bank. After placing the

2
Case 2:20-cr-00045-JJT Document1 Filed 12/20/19 Page 4 of 15

money into his backpack, Suspect | jumped back over the counter and exited the bank with
Suspect 2. They fled to a waiting vehicle which was stopped in front of the bank, not parked
in a parking spot. The unknown driver then drove away after the suspects got into the front
passenger seat and rear driver’s seat. A witness was standing outside during this time and
was able to take photographs of the vehicle, and verbally relay the license plate to
responding law enforcement. The vehicle was observed to have an Arizona license plate of
JK9058, which was attached to a tan or silver 2001 Nissan Sentra with damage to the rear
bumper. The vehicle fled northbound from the scene. The suspect were able to obtain
approximately $26,592.00 in U.S. currency during the robbery. The suspects were
described as the following:

° Suspect 1: Unknown race male, 5°08” to 5°10” with a thin build who was
wearing white tennis shoes, a black long sleeve hooded, pullover sweater with the hood up,
a black cloth mask with no holes, a brown and dark colored backpack with designs on it,
red gloves with black rubberized palms, and dark pants. The backpack was worn on the
front of the suspect, not on his back.

° Suspect 2: A light skinned male, 6’00 to 6’02”with a thin build who was
searing black pants, a black or dark green long sleeve, hooded, pull over sweater with the
hood down, blue latex gloves, black Nike tennis shoes with white soles, a black ski mask
with the mouth and eye holes cut out, black sunglasses with rhinestones around the edges,
a gray baseball hat with black letters on the front, and carrying a black semi-automatic

handgun.
Case 2:20-cr-00045-JJT Document1 Filed 12/20/19 Page 5 of 15

° Driver: Unknown race, sex, age, clothing.

  

Suspect | Suspect 2 Suspect 2
(Not Currently Charged): Robbery 3:

On 10/29/2019, at approximately 4:35 p.m., two unknown male suspects entered the
Bank of America, located at 25260 N. Lake Pleasant Parkway in Peoria, Arizona. Once
inside the bank, Suspect | ran towards the teller counter and jumped over it. Suspect 2
remained in the customer area of the bank while armed with a black handgun. Suspect 2
demanded all of the customers and employees lay on the ground while Suspect 1 obtained
money from the victim tellers. Suspect 1 was able to obtain approximately $33,253.05 in
U.S. currency which he placed into his backpack. He then jumped back over the counter
and spilled money onto the floor. He picked some of it up before running out of the bank
with Suspect 2. They ran to a waiting silver Chrysler 200 sedan which was driven by
Suspect 3.

The suspects were described as the following:

° Suspect 1: Black male, 5°08” to 5°10” with a medium build who was wearing

white tennis shoes, a black long sleeve, hooded, pullover sweater with the hood up, a black
Case 2:20-cr-00045-JJT Document1 Filed 12/20/19 Page 6 of 15

cloth mask with no holes, a black and gray colored backpack with designs on it, light
colored gloves with black rubberized palms, and blue jeans. The backpack was worn on
the front of the suspect, not on his back. This suspect appeared to have something under
his hooded sweatshirt that did not allow the fabric to lay naturally. It is unknown if that
was hair or another article of clothing.

° Suspect 2: An unknown race male, 6°00 to 6°02” with a thin build who was
searing black pants, a black long sleeve, hooded, pull over sweater with the hood up, black
gloves, black shoes, a black ski mask with no holes, and carrying a black semi-automatic
handgun. This suspect appeared to have something under his hooded sweatshirt that did
not allow the fabric to lay naturally. It is unknown if that was hair or another article of

clothing.

° Suspect 3 (Driver): Unknown race, sex, age, clothing.

  

Suspect | Suspect | Suspect 2
(COUNT 1 and 2): Robbery 4:

On 12/18/2019 at approximately 11:43 a.m., two unknown black suspects (one male

and one female) entered the BBVA bank located at 3202 E. Bell Road in Phoenix, Arizona.
 

Case 2:20-cr-00045-JJT Document 1 Filed 12/20/19 Page 7 of 15

Once inside the bank, suspect | (male) walked towards the teller counter and jumped over
the counter. Two customers were standing at the teller counter while this happened and
they promptly got down on the floor. Meanwhile, suspect 2 (female) brandished a black
firearm and pointed it at multiple bank employees and customers who were also inside the
bank. Suspect 2 yelled for everyone to get on the ground and stood in the area where they
all were. At one point, suspect 2 demanded a victim’s cell phone, but was advised that they
did not have one. Suspect 1 remained behind the teller counter and gained access to the
cash drawers, placing the cash into a multi-colored backpack which he was wearing on the
front of his body. After a short time, suspect 1 jumped back over the counter and walked
out of the bank with suspect 2. They entered a waiting vehicle which was being driving by
an unknown suspect 3. A witness observed that vehicle to be an older model Chevrolet
Trailblazer with a Michigan license plate of BLH8194. During the course of the robbery,
the suspects were able to obtain approximately $21,252. In addition the currency, the
suspects were provided with a dye pack security device from the bank. When the device
moves a certain distance away from the bank, it explodes a red dye or ink onto the surfaces
nearby.

The suspects were described as the following:

° Suspect 1: Black male, 5°08” to 5°10” with a medium build who was wearing
what appeared to be K-Swiss white tennis shoes, a black long sleeve, hooded, pullover
sweater with the hood up, a black cloth mask with the area around the eyes cut, a purple

and blue backpack with a rainbow worn on the front, light colored gloves, band black pants.
 

Case 2:20-cr-00045-JJT Document1 Filed 12/20/19 Page 8 of 15

° Suspect 2: An unknown race female, 5°06” to 5°08” with a medium build
who was wearing black pants, a black long sleeve, hooded, pull over sweater with the hood
up, light colored gloves, black fabric boots, a black ski mask with holes around the eyes,
and carrying a black semi-automatic handgun.

° Suspect 3 (Driver): believed to be a black male in his 30’s, wearing a black

shirt with a white design or white writing on it.

    

Suspect | Suspect 2
To date, the suspects have been able to obtain approximately $87,732.05 in U.S.

currency.
Investigation
After robbery #4, research revealed that the vehicle was registered to a black female,
Chardonnay Lewis, home address of 2450 West Glenrosa Avenue #50 in Phoenix, Arizona.
It was also found to have a V.I.N. of IGNDT13S12242066. On September 5, 2019,
Chardonnay Lewis reported that vehicle stolen in Phoenix P.D. report XX-XXXXXXX. It was

recovered the next day, on September 6, 2019. During the course of that investigation,

Chardonnay Lewis stated that she had replaced the Michigan license plate with an Arizona

 
Case 2:20-cr-00045-JJT Document1 Filed 12/20/19 Page 9 of 15

license plate. Additional research revealed that she was the sister of Carlos Davon Lewis,
home address of 3840 North 43" Avenue #47 in Phoenix, Arizona. Carlos Lewis appeared
to match the height, weight and build of the suspect | from robberies 2, 3, and 4. That was
the suspect who vaulted the counter in each robbery. Carlos Lewis was also found to be on
federal supervised release for bank robbery and had previous convictions for Hobbs Act
robbery, carjacking, and displaying or brandishing a firearm during a crime of violence.
He was also found to be on state probation for vehicle theft and fleeing from law
enforcement.

After robbery #4, law enforcement began surveillance on 2450 West Glenrosa
Avenue #50 in Phoenix, Arizona, which was attributed to Chardonnay Lewis and Carlos’s
sister. While conducting surveillance, investigators observed a silver in color, 2002
Cadillac Escalade bearing Arizona license plate CRY6470 and = VZ.LN.
IGYEK63N02R135305 arrive at the residence with a black male and black female inside.
The vehicle quickly pulled into the garage and closed the garage door. A few minutes later
the garage door opened, the vehicle backed out, and left the area with the same two
occupants inside. Research into that vehicle revealed that it was registered to Carlos Lewis.
At that time, investigators were able to confirm that Carlos Lewis was driving the vehicle.
Investigators were able to covertly follow that vehicle to the Chase bank located at 3241
West Indian School Road in Phoenix, Arizona. The Escalade stopped in the parking lot and
met up with black males. One male was identified as Adonis Dre Lewis, home address
5712 North 67" Avenue #231 in Glendale, Arizona. Adonis Lewis was found to be the

brother of Carlos Lewis and Chardonnay Lewis. It was later learned that Adonis Lewis

8
Case 2:20-cr-00045-JJT Document1 Filed 12/20/19 Page 10 of 15

conducted a transaction at the exterior ATM. The other black male has not been identified
at this time. Both Adonis Lewis and the unknown black male got into the Escalade with
Carlos Lewis and the unknown female.

The vehicle then drove to the Bank of America located at 5401 West Indian School
Road in Phoenix, Arizona. Adonis Lewis exited the vehicle and went inside. After a few
seconds, he exited the bank, stopped near the ATM and got back into the vehicle.

Those two banks are approximately 2.7 miles away from each other. Based on the
activity of the vehicle and the subjects inside, it appeared that they were casing the banks
for a potential future robbery.

After leaving the Bank of America, Adonis Lewis and the unknown black male
departed from the Escalade, still being driven by Carlos Lewis and the unknown black
female. The Escalade then drove to the Ace Hardware located at 5127 West Indian School
Road in Phoenix, Arizona. Once there, the unknown female exited while Carlos Lewis
remained in the driver’s seat. She entered the Ace Hardware and made a cash purchase of
$17.25 for two quarts of paint thinner. From training and experience, this type of product
can be utilized to remove or attempt to remove dye that has stained money and clothing.
As the female exited from the store, she threw the receipt into the trash. That receipt was
collected by law enforcement. The Escalade then drove to a restaurant and a motel. It
appeared that both Carlos Lewis and the unknown black female retrieved belongings from
the motel and left a short time later and picked up two children. They then drove to the
Coin Less Laundry located at 8036 North 27" Avenue in Phoenix, Arizona. Carlos Lewis

exited the driver’s seat and walked into the laundry mat with a large bag. Carlos Lewis was

9
 

Case 2:20-cr-00045-JJT Document1 Filed 12/20/19 Page 11 of 15

observed to be wearing white tennis shoes that appeared similar to those worn by suspect
#1 of robbery #4. The unknown female climbed over the center console, got into the
driver’s seat and drove away, leaving Carlos Lewis at the laundry mat. Surveillance teams
followed the vehicle as the female stopped at two restaurants. Meanwhile, Carlos Lewis
remained in the laundry mat and used the coin change machine multiple times. After about
twenty minutes, the female returned and Carlos Lewis exited with his bag. He got into the
driver’s seat and drove away. The Escalade drove to the area of Northern Avenue and I-17
where it exited and stopped at a red light. While stopped, surveillance units observed Carlos
Lewis exit the driver’s side door and place his K-Swiss shoes on the ground. He then got
back into the vehicle and drove away. Investigators collected those shoes and in doing so
observed faint red stains on the leather and laces. The Escalade then drove to the Courtyard
by Marriott hotel located at 9631 North Black Canyon Highway in Phoenix, Arizona.
Investigators learned that they paid with cash for three nights, and were staying in room
129.

As a result of the above information, a G.P.S. warrant was authored and signed for
the Cadillac Escalade. That warrant, 2019-015478 was signed by the Honorable Ken Skiff
of the Maricopa County Superior Court. The G.P.S. device was installed shortly after the
warrant was signed.

The following day, by reviewing the tracker data, it was discovered that the Escalade
traveled to the Gila River Vee Quiva Casino, located at 15091 South Komatke Lane,
Laveen Village, Arizona. The vehicle was there from approximately 12:52 a.m. until 1:20

a.m. Investigators made contact with casino security and learned that they located multiple

10
Case 2:20-cr-00045-JJT Document1 Filed 12/20/19 Page 12 of 15

bills in their possession with red dye stains. Those bills were contained in the vault of
money spent in the casino prior to 3:00 a.m. on December 19, 2019. The casino also located
surveillance video of the Escalade coming and going from the casino with a black male
and black female as the only passengers.

Investigators responded to the Coin Less laundry mat at approximately 8:30 a.m.
and were able to locate three $20 bills and two one dollar bills from within the coin change
machine. Those bills were found to have been stained by red dye. Those bills were collected
by the Phoenix Police Department.

Investigators began surveillance on the Escalade which was located at the Courtyard
by Marriott. At some point, the vehicle left the hotel with Carlos Lewis driving and the
same unknown black female as a passenger. They drove to the Ross department store
located at 2821 West Peoria Avenue in Phoenix, Arizona. After they left the store,
investigators made contact with store employees and discovered that they had made a $200
cash purchase with four $50.00 bills. Upon inspection, those bills were found to have been
stained by red dye.

Carlos Lewis and the unknown female then drove to a nearby AT&T store. Both
went into the store and attempted to conduct a transaction. During that transaction, the
unknown black female was identified as Ronshai Nicole Loyd, address 5530 North 17"
Avenue #G16 in Phoenix, Arizona. When reviewing the surveillance video from robbery

#4, suspect #2 matches the height, weight, and color of Ronshai Loyd.

1]
Case 2:20-cr-00045-JJT Document1 Filed 12/20/19 Page 13 of 15

Based on the above facts, a search warrant (2019-015518) was authorized by the
Honorable Mary Cronin, Maricopa County Superior Court Judge. That warrant allowed for
the search of the following locations.

e Courtyard by Marriott Hotel: 9631 North Black Canyon Highway in Phoenix,

Arizona. Room 129.

e 2450 West Glenrosa Avenue #50 in Phoenix, Arizona.
¢ 3840 North 43 Avenue #47, in Phoenix, Arizona
¢ Cadillac Escalade bearing Arizona license plate CRY6470 and V.LN.
IGYEK63N02R135305.
¢ Chevrolet Trailblazer bearing Michigan license plate BLH8194 and also Arizona
license plate CNF8819.
After conducting those searches, the following relevant items were located:
1. Hotel room:
a. $7,947 in U.S. currency, some of which was stained with red dye
2. Escalade
a. $5,065 in U.S. currency, some of which was stained with red dye
3. 2450 West Glenrosa Ave #50:
a. Chevrolet Trailblazer keys
b. Receipt for auto work for Chevrolet Trailblazer
c. $3,000 in U.S. currency, some of which was stained with red dye

d. Arizona license plate CNF8819 belonging to the Chevrolet Trailblazer

12
 

Case 2:20-cr-00045-JJT Document1 Filed 12/20/19 Page 14 of 15

During the time the search warrants were being served, Carlos Lewis and Ronshai
Loyd were detained at 801 South 16" Street #1 in Phoenix, Arizona. This is the location
where Carlos Lewis’ state probation officer is located. Prior to his detention, Carlos Lewis
was observed getting out of his vehicle and going to a portable bathroom located in the
parking lot. After leaving the bathroom and being detained, investigators searched the
bathroom and located a pair of red gloves with black rubber palms. Those gloves had been
thrown in the toilet but appeared to have just been thrown in there. Those items were
collected by law enforcement. Additionally, U.S. currency was located on the person of
Ronshai Loyd who stated that she was given that money by Carlos Lewis.

During a post-Miranda interview, Carlos Lewis originally stated that he had no idea
why he was being detained and had no done anything wrong. He provided a time line of
his life over the prior two days that was inconsistent with observations made by
surveillance officers. When confronted with that information, he stated that he obtained
approximately $6,000-$7,000 from an unknown Hispanic male in west Phoenix. The male
did not state where he got the money and Carlos Lewis did not ask. The male just gave him
the money because it was stained with dye and he couldn’t use it. Carlos Lewis accepted
the money, provided in a grocery bag, and purchased paint thinner to remove the dye. He
learned about this tactic while in prison.

After being confronted with some additional false statements, Carlos Lewis stated
that he really got the money from a West Side City (Phoenix) Crip gang member known to
him as “Infant” who was a black male. Carlos Lewis could not provide any information on

Infant to include real name, age, address, vehicle, phone number, known tattoos or social

13
Case 2:20-cr-00045-JJT Document1 Filed 12/20/19 Page 15 of 15

media account information. Infant reached out to Carlos Lewis on Facebook messenger
and said he needed him to help him remove dye from money. Infant knew Carlos Lewis
had knowledge on this topic because they discussed it before. Carlos Lewis met up with
Infant in west Phoenix and obtained approximately $10,000. Carlos Lewis then attempted
to clean the money and returned $2,000 to Infant in the area of 71‘' Avenue and Baseline
Road. They met in a garage in an unknown location while Infant was sitting in a Range
Rover.

At one point during the interview, investigators revealed that they were
investigating a crime that had happened the day prior and that he was believed to be
involved. Carlos Lewis then stated something to the effect of: are you trying to tell me I
robbed a bank? At the time of Carlos Lewis’s statement, law enforcement had not revealed
to him what the nature of the crime was.

Based on the above listed facts, your Affiant believes that there is probable cause to
charge Carlos Lewis with one count of Title 18 U.S.C. §§ 2113 (a) and (d) (Armed Bank
Robbery), and one count of Title 18 U.S.C. § 924(c) (Brandishing, Displaying, or

Discharging a Firearm During a Crime of Violence).

Respectfully submitted, ;
Varn Lif

Special Agent Christopher Maffei
Federal Bureau of Investigation

Subscribed and sworn to me this ZO of December, 2019

ON Mask

HONORABLE EILEEN S. WILETT
United States Magistrate Judge

14
